Title: To Thomas Jefferson from John Jay, 24 April 1787
From: Jay, John
To: Jefferson, Thomas



Dr. Sir
New York 24th. April 1787

Since my last to you of the 9th. February I have been honored with yours of the 27th. October, 12th. November, 31st. December, 9th. January and 1st. and 8th. February last, all of which together with the Papers that accompanied them have been communicated to Congress; but neither on them nor your preceding ones have any Instructions been as yet ordered, so that this Letter like many others will not be very interesting.
It is greatly to be regretted that Communications to Congress are not kept more private. A Variety of Reasons which must be  obvious to you oppose it; and while the fœderal Sovereignty remains just as it is little Secrecy is to be expected. This Circumstance must undoubtedly be a great Restraint on those public and private Characters from whom you would otherwise obtain useful Hints and Information. I for my part have long experienced the Inconvenience of it, and in some Instances very sensibly.
The Death of Count De Vergennes, of which Major Franks informs us, is to be lamented; and the more so as the Talents, Industry and Disposition towards us of his Successor are uncertain. Who will take his place is an important Question to us as well as to France.
The Convention of which you have been informed will convene next Month at Philadelphia. It is said that General Washington accepts his Appointment to it and will attend. I wish their Counsels may better our Situation; but I am not sanguine in my Expectations. There is Reason to fear that our Errors do not proceed from Want of Knowledge, and therefore that Reason and public Spirit will require the Aid of Calamity to render their Dictates effectual.
The Insurrection in Massachusetts is suppressed, but the Spirit of it exists and has operated powerfully in the late Election. Governor Bowdoin whose Conduct was upright and received the Approbation of the Legislature, is turned out, and Mr. Hancock is elected. Many respectable Characters in both Houses are displaced and Men of other Principles and Views elected. Perhaps the Accounts are exagerated—perhaps Mr. Hancock will support his former Character, and that the present Legislature will be zealous to maintain the Rights of Government as well as respect the Wish of the People. Time alone can ascertain these Matters—the Language however of such Changes is not pleasant or promising.
For your information I enclose a Copy of certain Resolutions of Congress relative to Infractions of the Treaty of Peace. How they will be received, or what Effect they will have I know not. Some of the States have gone so far in their Deviations from the Treaty, that I fear they will not easily be persuaded to tread back their Steps, especially as the Recommendations of Congress like most other Recommendations are seldom efficient when opposed by Interest. A mere Government of Reason and Persuasion is little adapted to the actual State of human Nature in any Age or Country.
One of our five Indiamen, Vizt. an Albany Sloop, returned a few Days ago in four Months from Canton; and I heard last Evening that one or two Vessels are preparing at Boston for a Voyage to the Isle of France. The Enterprize of our Countrymen is inconceivable,  and the Number of young Swarms daily going down to settle in the Western Country is a further Proof of it. I fear that Western Country will one Day give us Trouble—to govern them will not be easy, and whether after two or three Generations they will be fit to govern themselves is a Question that merits Consideration. The Progress of Civilization and the Means of Information is very tardy in sparse and separate Settlements. I wish our Differences with Spain in that Quarter were well settled; but the Maxim of festina lente does not suit our southern sanguine Politicians.
The English are making some important Settlements on the River St. Lawrence &c. Many of our People go there; and it is said that Vermont is not greatly inclined to be the fourteenth State. Taxes and relaxed Governments agree but ill.
I have the Honor to be &ca.,

John Jay

